DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicants’ response of 11/18/2021 has been considered and entered in the record. Claims 1-20 are under consideration. The previous rejection is withdrawn as it did not account for amendments made to the claims. A new non-Final Office action is issued which addresses amended Claims 1-20. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-7, 10-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mathew et al (US 2009/0286393) in view of America (US 5,585,283), Schmitt et al (2012/0306056) and  Linn et al  (US 2004/0180512). 
	With respect to Claim 1, Mathew et al  discloses a method of manufacturing a semiconductor structure, the method comprising: forming at least one device  (Figure 6, 402 and 602; and corresponding text) on a front surface of a first wafer (Figure 6, top of 102 and paragraph 66); implanting at least one impurity through a surface of the first wafer (Figure 6, 104, paragraph 30); separating  a first portion of the first wafer with the at least one device thereon from a remaining portion of the first wafer after the implanting (Figures 6- 7 and corresponding text).  Furthermore, Mathew et al disclose that the use of SOI substrates is known in the art. See paragraph 3.
	Mathew et al differs from the Claims at hand in that Mathew et al does not explicitly disclose implantion is done through a back surface of the first wafer after forming at least one device; and forming a dielectric layer on a second wafer; and bonding the first portion of the first wafer onto the dielectric layer.
	America is relied on to disclose implantation of a wafer through the front or back surfaces after the formation of the devices on the wafer and before removal of some of the wafer, and its benefit of testing all of the devices. See Figures 1-2 and column 4, lines 1-35.
	Schmitt et al also  discloses implantation to separate pieces of a wafer can be done through the front or back surfaces of the wafer. See paragraphs 11 and 14.
	Linn et al is simply relied upon to disclose that it is known in the art to bond a semiconductor layer (Figure 3, 14) to another semiconductor layer (Figure 3, 11) which has an oxide formed on it (Figure 3, 13) to form an SOI, and its benefit in improved insulation. See Figure 3 and corresponding text.
In re Gibson, 39 F 2d 975, 5 USPQ 230 (CCPA 1930).
	Moreover, it would have been obvious for one of ordinary skill in the art, before the effective date of the invention, to implant the wafer of Mathew et al from the backside, as Schmitt et al disclose that it is known to implant the wafer from either side, and to avoid implanting the devices formed on the top side. 
Furthermore,  it would have been obvious for one of ordinary skill in the art, before the effective date of the invention, to bond the device layer of Mathew et al to a semiconductor substrate with an oxide on top, for its known benefit of making an SOI substrate to improve insulation, as disclosed by Linn et al. The use of a known substrate, SOI, for its known benefit, improved isolation, would have been prima facie obvious to one of ordinary skill in the art.
With respect to Claim 2, Mathew et al disclose  the at least one impurity forms a buried layer(Figures 6-7)  in the first wafer, and the separating comprises heating the first wafer to separate the first wafer along the buried layer (paragraph 47).
	With respect to Claim 3, the bonding is performed without an additional intermediate layer between the first portion of the first wafer and the dielectric layer. See Figure 3 and corresponding text of Linn et al.
	With respect to Claim 4, the remaining portion of the first wafer and the second wafer are different wafers. See paragraphs 47-48 of Mathew et al. 

	With respect to Claim 6, the dielectric layer is an oxide layer. See Figure 3, 13 of Linn et al and corresponding text.
	With respect to Claim 7, the forming at least one device comprises at least one thermal process. See paragraph 43 which discloses forming the device by ALD, CVD or PVD. The Examiner takes Official Notice that any of those processes involve heating.
	With respect to Claim 10, Mathew et al combined with Linn et al suggest  the second wafer comprises the remaining portion of the first wafer, and the forming a dielectric layer comprises forming the dielectric layer on the remaining portion of the first wafer after the separating. See Figures 7-8 and corresponding of Mathew et al; and Figure 3 of Linn et al as disclosed above. The use of a known material (remaining portion of first wafer)  for its known purpose would be within the skill of one of ordinary skill in the art.
	With respect to Claim 11, Linn et al disclose forming a dielectric layer comprises oxidizing at least some of the remaining portion of the first wafer. See Figure 3 and corresponding text of Linn et al. The use of a known material (remaining portion of first wafer)  for its known purpose would be within the skill of one of ordinary skill in the art.
 	With respect to Claim 12, the at least one impurity comprises at least one of hydrogen or helium. See paragraph 30 of Mathew et al.

	With respect to Claim 13, Claim 13 is rejected for the reasons as discussed above with respect to Claim 1. Moreover, Mathew et al  discloses a method for manufacturing a semiconductor structure, the method comprising: forming a semiconductor device  (Figure 6, 402 and 602 and corresponding text) on 
	With respect to Claim 14, Mathew et al disclose the separating comprises performing a thermal treatment to the at least one impurity to produce gas in the first substrate. See paragraph 47 of Mathew et al.
With respect to Claim 15, Mathew et al disclose wherein the at least one impurity comprises at least one of hydrogen or helium. See paragraph 30.
With respect to Claim 17, Mathew et  and Schmitt et al make obvious the limitation “the implanting comprises implanting the at least one impurity through the surface of the bottom layer of the first substrate to define a buried layer at an interface of the bottom layer of the first substrate and the top layer of the first substrate” . See Figures 5-8 of Mathew et al and corresponding text; and paragraphs 11-12 of Schmitt et al. 
With respect to Claim 18, Mathew et al discloses the top layer of the first substrate has a different composition than the bottom layer of the first substrate. See Figure 5, 206 is different than 102 and corresponding text; and paragraphs 47 and 48.

With respect to Claim 19, and the limitations “forming a device on a first surface of a first wafer, implanting at least one impurity through a back surface of the first wafer at a depth of an interface at which a first layer of the first wafer contacts a second layer of the first wafer, wherein : the back surface 
With respect to Claim 20, the limitation “forming the dielectric layer on the remaining portion of the first wafer after the separating” is made obvious by  paragraphs 47-48 of Mathew et al; and Figure 3 and corresponding text of Linn et al.
 
Claims 8-9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over  Mathew et al (US 2009/0286393) in view of America (US 5,585,283),  Schmitt et al (2012/0306056) and  Linn  et al (US 2004/0180512) as applied to claims 1-7, 10-15 and 17-20 above, and further in view of Moriceau et al (2007/0232025).
	Mathew et al, America, Schmitt et al and Linn et al are relied upon as discussed above.

	Moriceau et al is simply relied upon to disclose forming an epitaxial layer to define an interface, and form a layer of inclusion to trap implanted ions which aid in separation. See paragraphs 9-14; Claims 46-47; Figure 7 and corresponding text; and the Abstract.
	It would have been obvious for one of ordinary skill in the art, before the effective date of the invention, to form epitaxial layers in the process of  Mathew et al, America, Schmitt et al and Linn et al, for its known benefit in the art of trapping implanted ions and aiding in separation as disclosed by Moriceau et al. The use of a known process, forming epitaxial layers, for its known benefit, trapping implanted ions to aid in separation, would have been prima facie obvious to one of ordinary skill in the art.    
	With respect to Claim 8, Moriceau et al disclose  the first wafer comprises a first semiconductor substrate and an epitaxial semiconductor layer over the first semiconductor substrate.  See paragraphs 9-14; Claims 46-47; Figure 7 and corresponding text; and the Abstract.
	With respect to Claim 9,  the combined references suggest “the implanting comprises implanting the at least one impurity through a back surface of the first semiconductor substrate to define a buried layer at an interface of the first semiconductor substrate and the epitaxial semiconductor layer”, for the reasons as discussed above.
With respect to Claim 16, Moriceau et al disclose the top layer of  the first substrate comprises an epitaxial semiconductor layer. See paragraphs 9-14; Claims 46-47; Figure 7 and corresponding text; and the Abstract.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 13-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.10,679,889. Although the claims at issue are not identical, they are not patentably distinct from each other because US 10,679,899 discloses  Mathew et al  discloses a method for manufacturing a semiconductor structure, the method comprising: forming a semiconductor device   on a top layer of a first substrate; implanting at least one impurity  into the first substrate at an interface between the top layer of the first substrate and a bottom layer of the first substrate in contact with the top layer of the first substrate;  separating  the bottom layer of the first substrate from the top layer of the first substrate at the interface after the implanting; and bonding the top layer of the first substrate to a dielectric layer over a second substrate. 
	With respect to Claim 14, US 10,679,899  disclose the separating comprises performing a thermal treatment to the at least one impurity to produce gas in the first substrate. See paragraph 47 of Mathew et al. See Claim 8 of US 10,679,899.
With respect to Claim 15, US 10,679,899  disclose wherein the at least one impurity comprises at least one of hydrogen or helium. See Claim 3 of US 10,679,899..
With respect to Claim 16, US 10,679,899  disclose the top layer of  the first substrate comprises an epitaxial semiconductor layer. See Claim 6 of US 10,679,899.
With respect to Claim 17, US 10,679,899  make obvious the limitation “the implanting comprises implanting the at least one impurity through the surface of the bottom layer of the first substrate to define a buried layer at an interface of the bottom layer of the first substrate and the top layer of the first substrate” . See Claim 2 of US 10,679,899 . 
With respect to Claim 18, US 10,679,899   discloses the top layer of the first substrate has a different composition than the bottom layer of the first substrate. See Claim 1 of US 10,679,899.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G GHYKA whose telephone number is (571)272-1669.  The examiner can normally be reached on Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES GARBER can be reached on 571 272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AGG
February 22, 2022

/ALEXANDER G GHYKA/Primary Examiner, Art Unit 2812